COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-14-00014-CV


Carlile Bancshares, Inc., and              §   From the 342nd District Court of
Washington Investment Company
                                           §   Tarrant County (342-264322-13)
v.
                                           §   August 7, 2014
William L. Armstrong, III, Rod Bryant,
Shane Loeffler, and Jack Villines          §   Opinion by Justice Gabriel

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellants Carlile Bancshares, Inc. and

Washington Investment Company shall pay all costs of this appeal, for which let

execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Lee Gabriel_________________
                                          Justice Lee Gabriel